Citation Nr: 0306317	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-21 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for a low back disability, has 
been received.

(The issue of service connection for a low back disability 
will be the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and [redacted]



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had several periods of active service beginning 
in June 1958 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
1999, a statement of the case was issued in October 2000, and 
a substantive appeal was received in October 2000.  The 
veteran testified at a personal hearing at the RO in April 
1999.  He testified at a personal hearing before the Board in 
Washington, D.C. in November 2002.

The Board notes that the RO made several determinations 
regarding the matter of new and material evidence.  
Specifically, the RO determined that the veteran failed to 
submit new and material evidence sufficient to reopen his 
claim of service connection for a low back disability.  A 
previously decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995); see also 38 C.F.R. §§ 3.156, 20.1103 (2002) 
(pertaining to the finality of RO decisions and the 
requirement of submitting new and material evidence in order 
to reopen finally decided claims).  However, regardless of RO 
action, the Board is legally bound to decide the threshold 
issue of whether the evidence is new and material before 
addressing the merits of a claim.  Id. 

The veteran has filed claims of service connection for 
hypertension, chest pain, asthma, hay fever, hepatitis C, 
post-traumatic stress disorder, and for diabetes mellitus.  
As these issues have not been procedurally developed, the 
Board is referring them to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  By April 1997 rating decision, the RO last denied service 
connection for a low back disability; the veteran was 
notified of that decision that month, and he did not initiate 
an appeal within one year thereafter.

2.  Evidence received since the April 1997 rating decision 
bears directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and is, 
by itself and in connection with evidence previously 
assembled, so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision is final.  38 U.S.C.A. § 
7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been received to warrant 
reopening of the issue of service connection for a low back 
disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for the reopening of finally decided 
claims.  The discussions in the rating decision and statement 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in February 2003, the veteran was advised 
of the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, private medical records, and VA 
medical records to include VA examination reports.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

On October 1955 medical examination, the veteran's spine and 
musculoskeletal system were found to be normal.  The 
veteran's "PULHES" physical profile amounted to a "picket 
fence" (i.e., all 1's), indicating a high level of medical 
fitness.  (See generally Hanson v. Derwinski, 1 Vet. App. 
512, 514 (1991) for an explanation of the military medical 
profile system).  On October 1955 report of medical history, 
the veteran reported no adverse low back symptomatology.

January 1956 service medical records reflect that the veteran 
fell out of bed, as well as ensuing complaints of lumbosacral 
pain.  In February 1956, he again voiced complaints of back 
pain.  

On June 1956 medical examination, the veteran's spine and 
musculoskeletal system were found to be normal.  On June 1956 
report of medical history, the veteran denied low back 
symptomatology.

On June 1958 medical examination, the veteran's spine and 
musculoskeletal system were found to be normal.  The 
veteran's PULHES profile consisted of 1's exclusively.  See 
Id.  

On May 1962 medical examination, the veteran's spine and 
musculoskeletal system were found to be normal.  

On December 1967 medical examination, the veteran's spine and 
musculoskeletal system were found to be normal.  The 
veteran's PULHES profile consisted of 1's exclusively.  See 
Id.  On December 1967 report of medical history, the veteran 
denied adverse low back symptomatology. 

On July 1973 medical examination, the veteran's spine and 
musculoskeletal system were found to be normal.  The 
veteran's PULHES profile consisted of 1's exclusively.  See 
Id.  On July 1973 report of medical history, the veteran 
denied any low back abnormalities.  

In October 1974, the veteran filed a claim of service 
connection for a low back disability.

November 1974 private medical records reflected a diagnosis 
of lumbosacral strain.  The report indicated that the veteran 
suffered an on-the-job injury when he fell while working on a 
generator.  

December 1974 private medical records indicated that the 
veteran was injured at work in August 1974.  Conservative 
treatment was recommended, and chronic severe lumbar sprain 
was diagnosed.  

A November 1975 X-ray study report indicated no significant 
abnormalities of the lumbosacral spine.  Possible 
cholelisthiasis was noted.

On December 1975 VA medical examination, nerve root 
irritation and ruptured intervertebral disc were diagnosed.  

On January 1975 VA orthopedic examination, the veteran 
reported that he fell from a telephone pole in 1969 while 
stationed in Vietnam.  Following that incident, he reported 
suffering low back pain.  He also stated that following his 
August 1974 injury, he began to suffer from low back pain 
after only 15 to 20 minutes of work as a heavy equipment 
operator.  The examiner diagnosed left herniated nucleus 
pulposus with left nerve root involvement.  

By January 1976 rating decision, the RO denied service 
connection for a low back disability.  The veteran was 
notified of this decision by letter dated in February 1976.  

In July 1976, the veteran filed a notice of disagreement.  

July 1976 private medical records indicated that in June 
1976, the bus upon which the veteran was riding was struck by 
a car.  He reported a low back injury pursuant to that 
accident.  An X-ray study reflected structural changes of the 
lumbar spine and pelvis.  There was right rotational 
malposition of the lumbar spine.  The pelvis was tilted and 
rotated.  The physician diagnosed an acute traumatic sprain 
of the low back superimposed upon and aggravating a prior 
injury.  The physician opined that the veteran had post-
traumatic musculo-ligamentous strain of the low back with 
structural changes resulting from a 1969 telephone pole 
accident.  The June 1976 bus accident aggravated this pre-
existing condition.  The veteran's low back impairment was 
said to be permanent.

An August 1976 VA medical examination report reflected that 
the veteran was instructed not to lift anything weighing over 
15 pounds, not to run, and not to stand for long periods.  On 
examination, the veteran complained of low back pain 
radiating to the left leg.  He also complained of urinary 
urgency.  He stated that he could not work due to his low 
back symptomatology.  Following examination, the examiner 
diagnosed left herniated nucleus pulposus with left nerve 
root involvement.  

In September 1976, the RO issued a statement of the case with 
regard to the denial of the veteran's claim for service 
connection for a low back condition.

An October 1976 lay statement of [redacted] indicated that in 
May 1972, an ambulance was dispatched to the veteran's home 
in South Carolina because the veteran could not walk.  Mr. 
[redacted] indicated that he received this information from the 
veteran at that time via a telephone.  

An additional October 1976 lay statement indicated that the 
veteran suffered from back trouble while stationed at Ft. 
Jackson, South Carolina.

An October 1976 letter from the Department of the Army 
indicated that the veteran's "sick call" record was as 
follows: one occasion in November 1972, two occasions in 
December 1972, and three occasions in January 1973.  Further, 
the letter indicated that the veteran served at Ft. Jackson, 
South Carolina for approximately one year.  

In October 1976, the RO again denied service connection for a 
low back disability.

By October 1976 letter, the veteran requested a RO hearing 
prior to having his claim reviewed by the Board.  

In October 1976, the veteran testified at the RO that in 1969 
he fell from a telephone pole and that shortly thereafter, he 
was unable to move.  He stated that he was given a brace.  
Shortly after service, he stated that he fell off a board at 
work and that his back symptomatology was again aggravated 
when a car hit a bus upon which he was a passenger.  He 
indicated that he was receiving treatment at the Baltimore VA 
Medical Center.

In November 1976, the RO again denied service connection for 
the veteran's low back disability.  The RO indicated that if 
the veteran wished to proceed with his appeal, he would have 
to perfect his appeal by completing a VA Form 9.

In December 1976, the RO issued a supplemental statement of 
the case and again denied service connection for a low back 
disability.  In the cover letter accompanying the 
supplemental statement of the case, the RO informed the 
veteran that if it did not hear from him within 60 days, his 
appeal would be closed.  

In September 1993, the veteran filed a claim of service 
connection for a "back condition."

A March 1994 radiologic study report reflected an impression 
of degenerative changes of the lumbosacral spine, especially 
at the level of L4-5.  

On May 1994 private medical examination, the veteran reported 
that he was involved in a helicopter accident and that since 
that time, he had suffered from low back pain.  He complained 
of low back pain and of pain in the pelvic region.  A 
radiologic report provided by the veteran reflected lumbar 
spondylosis and degenerative changes.  The physician 
diagnosed chronic low back pain syndrome with superimposed 
lumbar spondylosis and spinal stenosis.  

A May 1996 private medical examination report reflected 
possible neurologic abnormalities of the lower extremities.  

A May 1996 private radiologic report indicated an impression 
of status post low back injury.  A further May 1996 
radiologic report reflected degenerative disc disease and 
degenerative joint disease at L3-4 and L4-5.  The sacroiliac 
joints were found to be normal.  

June 1996 private medical records indicated that the veteran 
was too big to fit into the magnetic resonance imaging (MRI) 
scanner.  However, various studies revealed no change in the 
condition of the veteran's low back.  

September 1996 private medical records reflected that the 
veteran underwent an epidural injection due to complaints of 
low back pain.   

A February 1997 written statement from [redacted] indicated 
that Mr. [redacted] knew the veteran in 1969 and that due to a 
back injury, the veteran was transferred to a different unit.  

In March 1997, the veteran indicated a desire to reopen his 
claim of service connection for a low back disability.  

A written statement from [redacted] received in March 1997 
indicated that the veteran's back was injured upon his return 
from Vietnam.

A written statement of [redacted] received in March 1997 
indicated that in Ft. Jackson, South Carolina, the veteran 
was unable to perform his duties as a drill instructor.  

By April 1997 rating decision, the RO denied service 
connection for a low back disability, as new and material 
evidence sufficient to reopen that claim had not been 
submitted.  The veteran was notified of the RO's 
determination that month.  

At an April 1999 RO hearing, the veteran indicated a desire 
to reopen his claim of service connection for a low back 
disability.

By July 1999 letter, the RO informed the veteran that his 
claim of service connection for a low back disability would 
be denied because new and material evidence, sufficient to 
reopen that claim, had not been submitted.  

In December 1999, the veteran filed a notice of disagreement 
with respect to the RO's determination that his claim of 
service connection for a low back disability would not be 
reopened.  

June 2000 private medical records indicated that the 
veteran's chronic low back pain was worsening.  

In November 2002, the veteran appeared for a hearing before 
the undersigned.  He testified that an initial back injury 
occurred in Vietnam in 1968 when a helicopter in which he was 
traveling made a hard landing.  He was taken to a hospital 
and indicated that he experienced low back pain immediately 
following the helicopter incident.  He testified that he had 
subsequent low back symptomatology when stationed at Ft. 
Jackson and that he was treated with analgesics.  The veteran 
indicated that he had back pain upon discharge from service.  
Furthermore, the veteran indicated that he fell of a bunk in 
1956 and suffered an on-the-job injury in September 1974.  
The veteran's spouse testified that the veteran was 
experiencing back trouble when she met him in 1990 and that 
he stated that his back pain began following a hard 
helicopter landing in Vietnam.  The veteran's stepson 
testified that the veteran spoke of back problems ever since 
he met the veteran in 1994.  

In March 2003, the veteran submitted the following private 
medical records:

?	An April 1994 private medical examination report 
duplicative of a report previously submitted.
?	A May 1994 private radiologic report duplicative of a 
report previously submitted.
?	A May 1996 private radiologic report duplicative of a 
report previously submitted.
?	Private medical records dated in May 1994 and December 
1996 indicating that the veteran's low back disability 
had its onset 25 years prior and was chronic.  Epidural 
steroid injections were discussed.
?	A March 1997 note from T.A. Martinelli, M.D. indicating 
that the veteran suffered from low back pain and that he 
had trouble managing in a multi-level house.

Discussion 

As noted above, the veteran's claim of service connection for 
a low back disability was last denied by April 1997 rating 
decision that became final.  38 U.S.C.A. § 7105(c) (West 
2020); 38 C.F.R. § 20.1103 (2002).  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2002).

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Federal Circuit has 
emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

In this case, the new evidence associated with the claims 
file since April 1997 consists of private medical records 
dated in May 1994 and December 1996 indicating that the 
veteran's low back disability had its onset approximately 25 
years prior and was chronic and a March 1997 note from Dr. 
T.A. Martinelli indicating that the veteran suffered from low 
back pain and that he had trouble managing in a multi-level 
house.

Obviously, this evidence is new as it was not previously of 
record.  As well, the evidence is material as it contains a 
medical opinion as to approximate date of onset of the 
veteran's claimed disability.  38 C.F.R. § 3.156(a); Hodge, 
155 F.3d at 1363.  Evidence of record prior to the April 1997 
rating decision failed to assess the date of onset of the 
veteran's low back disability.  As the new evidence 
constitutes novel information, the Board finds that the 
reopening requirements of 38 U.S.C.A. § 5108 have been met.

The Board notes that an amendment was recently promulgated to 
the regulation which governs the evaluation of whether new 
and material evidence has been submitted to reopen a 
previously denied claim.  See 38 C.F.R. § 3.156(a); 66 Fed. 
Reg. 45,620, 45,628-30 (Aug. 29, 2001).  However, the 
provisions of this amendment were explicitly made applicable 
only to claims which were received by VA on or after August 
29, 2001.  Id. at 45,620.  Since the appellant's claim to 
reopen was made prior to that date, the preexisting version 
of 38 C.F.R. § 3.156 applies, and the Board need not 
determine which version would be most favorable to the 
claimant.  Karnas, supra.

The Board further notes that the veteran asserts that his 
original claim of service connection for a low back 
disability filed in October 1974 is still in appellate 
status.  Specifically, the veteran asserts that his October 
1976 written statement and testimony constituted a 
substantive appeal.  The Board disagrees.  In November 1976, 
the RO informed the veteran that he would have to file a VA 
Form 9 in order to perfect his appeal.  In its December 1976 
cover letter to the supplemental statement of the case, the 
RO informed the veteran that he would have to respond within 
60 days in order that his case remain open.  The veteran 
failed to respond to these written communications.  Thus, 
because the veteran failed to pursue a timely substantive 
appeal, the January 1976 rating decision became final.  
38 C.F.R. §§ 20.200, 20.1103 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

The veteran's claim of service connection for a low back 
disability is reopened.  To that extent only, the claim is 
granted.



		
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

